Citation Nr: 1445653	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-47 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with psychotic episodes and major depression; generalized anxiety disorder; and schizoaffective disorder; but to exclude posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bipolar disorder with psychotic episodes, major depression, and personality disorder, not otherwise specified.  

The Veteran had previously been denied service connection for PTSD and schizoaffective disorder in an August 2009 rating decision.  

In January 2010, the Veteran filed a reconsideration request/ notice of disagreement with the "rating decision dated 11-9-2009 which denied me service connection for bipolar disorder with psychotic episodes, major depression and personality disorder."  

A March 22, 2010, report of contact reflects that the Veteran wished to file a new claim for generalized anxiety disorder.  

In June 2010, VA received a letter from the Veteran's representative in which he stated that "[i]n light of the pending appeal that covers three psychiatric disorders (not otherwise specified) it will be unnecessary to introduce yet another psychiatric disability at this time.  The claimed anxiety disorder (3-22-2010) and Posttraumatic Stress Disorder (PTSD) share the same etiology."  In a handwritten note at the bottom of the letter, the representative added that "[t]his is not a [notice of disagreement] for PTSD!"

Two statements of the case were issued on the same day in October 2010.  One lists the issues of entitlement to service connection for PTSD and schizoaffective disorder, while the other lists the issue of entitlement to service connection for bipolar disorder with psychotic episodes, major depression, and personality disorder, not otherwise specified.  

In December 2010, VA received a substantive appeal from the Veteran.  He checked the box indicating that he wished to appeal all of the issues on the statement of the case and any supplemental statements of the case.  In a personal statement written on this form, he listed the issue as "service connection for bipolar disorder with psychotic episodes, major depression."  The RO certified for appeal the issue of service connection for "bipolar disorder with psychotic episodes, major depression and personality disorder, [not otherwise specified]."  

The Board interprets the June 2010 clarification memorandum to mean that the Veteran believed he had three psychiatric disorder claims - (1) bipolar disorder with psychotic episodes, major depression and personality disorder, not otherwise specified, (2) generalized anxiety disorder, and (3) schizoaffective disorder - on appeal.  

The Board notes that the issue of generalized anxiety disorder was not specifically discussed in a rating decision or statement of the case, and that the Veteran does not appear to have filed a substantive appeal with the denial of the schizoaffective disorder claim.  The Board, however, has broadened the bipolar disorder issue to more broadly encompass other acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This issue does not, however, extends to the PTSD claim, as the June 2010 statement from the Veteran's representative expressly states that that document was not a notice of disagreement with the PTSD denial.  The issue has thus been recharacterized as reflected above.

A March 2010 report of contact notes that the Veteran had requested to have a local hearing.  He withdrew this request in writing, through his representative, in the June 2010 memorandum.  See 38 C.F.R. § 20.704(d) (2013).

In April 2013, the Board separated the issue of entitlement to service connection for a personality disorder from the acquired psychiatric disorder issue.  The Board denied the claim of entitlement to service connection for a personality disorder and remanded the claim of entitlement to service connection for an acquired psychiatric disorder issue for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the VBMS claims file reveals VA treatment records dated through September 2013; such were considered by the agency of original jurisdiction (AOJ) in the September 2013 supplemental statement of the case.  The remainder of the documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Clear and unmistakable evidence establishes that a psychiatric disorder other than PTSD existed prior to service and was not aggravated by service.


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.303, 3.304(b), 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In an April 2009 pre-rating letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations in accordance with Dingess/Hartman, supra.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA and private treatment records, VA examinations, Social Security Administration records, and the Veteran's statements.  

In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   In this regard, although the Veteran was asked to complete additional authorization forms to allow VA to obtain records from specific private treatment providers in April 2013, he did not complete the appropriate authorization forms.   The Board emphasizes that "the duty to assist is not always a one-way street.   If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193  (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in May 2013 in order to adjudicate his claim for service connection.   In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based her conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection. 

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining updated medical records and scheduling the Veteran for another VA examination.  In response, the AOJ obtained the Veteran's updated VA medical records and scheduled the Veteran for a May 2013 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder.  He essentially contends that he incurred a psychiatric disability as a result of his military service, or that any preexisting psychiatric disability was aggravated by service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

The Veteran's service treatment records reflect that he was found to be clinically normal psychiatrically when examined for enlistment in June 2003.

In February 2004, the Veteran received psychiatric evaluation while on the U.S.S. John F. Kennedy and was diagnosed as having Major Depressive Disorder, recurrent, without full inter-episode recovery superimposed on Dysthymic Disorder, and rule out Attention Deficit Hyperactivity Disorder (ADHD), predominately inattentive type.  In March 2004, the Veteran's diagnoses were revised to ADHD, predominately inattentive type and Dysthymic Disorder.

In July 2004, the Veteran underwent a service Medical Board evaluation.  This report shows that the Veteran was hospitalized at the Naval Hospital in Jacksonville in June 2004.  He was initially seen in the Emergency Department at the Naval Hospital due to a hand injury; however a psychiatric consultation led to admission due to bizarre behaviors, loose associations and paranoia.  It was also reported that in May 2004, the Veteran was evaluated by a psychologist from the U.S.S. Kennedy due to concerns of increased irritability, mood swings, and symptoms of depression.  At this time, the Veteran gave a history of undergoing inpatient psychiatric hospitalization around the age of 15 due to being stabbed by his step father.  He reported symptoms of depression and periods of substance abuse.  The Veteran's mother, who was interviewed, she denied that the Veteran had been psychiatrically hospitalized; the Veteran later reported that his mother had denied this hospitalization in an attempt to prevent him from getting "thrown out" from service or into "trouble."   Based on evaluation of the Veteran, including an interview with the Veteran's mother, the Veteran was diagnosed as having a bipolar disorder, most recent episode manic with mood congruent psychotic features, alcohol dependence with physiologic dependence, cannabis abuse, and antisocial personality traits.  All of these conditions were found to exist prior to the Veteran entering service.

The personnel records on file shows that the Veteran was disciplined for various infractions.

Post-service VA and private medical records dated from April 2005 to September 2013 show that the Veteran received intermittent treatment for schizoaffective disorder, schizophrenia, bipolar disorder, mood disorder, depressive disorder, and psychosis.  In 2005, the Veteran was awarded Social Security Administration disability benefits due to schizophrenic, paranoid and other functional psychotic disorders, as well as for anxiety related disorder.

The Veteran underwent a VA mental disorders examination in August 2009.  The resulting examination report reflected a diagnosis of chronic depressive disorder, not otherwise specified.  The examiner opined that "[c]learly, the veteran's psychiatric difficulties started before he enlisted."  In terms of aggravation, however, he was "unable to say whether his depressive symptoms got worse while he was in the service without resorting to speculation."  

On VA examination in May 2013, the examiner noted a September 2011 psychological report which referenced that the Veteran had been hospitalized from March 2001 to June 2001 for marijuana use, alcohol use, and "going out of control."  The Veteran reported that he had been psychiatrically hospitalized for about 1 year when he was 16 years old after being in a fight with his stepfather and getting stabbed.  He stated that a social worker came to his house after the fight, and he was hospitalized for behavioral problems.  The examiner also noted medical records indicating the Veteran's history of attention deficit disorder (ADD) as a child/teenager.  Regarding the Veteran's mental history during his period of service, the examiner noted a February 2004 medical report in which the Veteran maintained that he had struggled with symptoms of depression and anxiety for approximately seven years and that at the age of 13, he had been placed on Ritalin and Effexor for a brief period for depressive symptoms and difficulty concentrating.  With respect to a June 2004 psychiatric hospitalization, the Veteran indicated that after someone broke into his room and stole all of his belongings, he "spazzed out on everyone" and was hospitalized for three weeks.  The examiner stated that according to the medical records, the Veteran appeared to have been hospitalized for about one week due to manic symptoms and had a discharge diagnosis of bipolar disorder, most recent episode manic, with mood congruent psychotic features.  The examiner also noted the July 2004 Medical Board report in which the Veteran was determined to be unable to perform his military duties as a result of the bipolar disorder that had existed prior to enlistment and was not considered to have been incurred in or aggravated by his period of service.     

After examination and review of the claims file, the examiner diagnosed the Veteran with bipolar disorder.  She noted that the Veteran presented with a complicated psychiatric history with a variety of psychiatric diagnoses and prescribed medications, but that based on a review of records, the Veteran's diagnosis appeared to be either a type of bipolar disorder or schizoaffective disorder.  The examiner found clear evidence that the Veteran had been psychiatrically hospitalized for at least three months prior to entering service and was prescribed various medications that were typically used to treat schizophrenia, bipolar disorder, and anxiety and depressive symptoms.  The examiner stated that it was less likely than not that the Veteran's bipolar diagnosis which had been given to him during his inpatient psychiatric hospitalization was incurred or related to service.  Instead, given that the Veteran underwent an inpatient psychiatric hospitalization for 3 months prior to service and was prescribed medications that were suggestive of a serious mental health disorder, the examiner opined that the Veteran's bipolar disorder clearly and unmistakably existed prior to service.  Further, the examiner determined that the Veteran's preexisting bipolar disorder was clearly and unmistakably not aggravated by service.  She explained that as the Veteran had already been psychiatrically hospitalized once prior to entering service, being hospitalized again in the military did not suggest an aggravation, but rather a natural progression, of the bipolar disorder.  She again cited the July 2004 Medical Board evaluation in which the Veteran reported feeling severely depressed around the age of 15 and progressed to feeling suicidal ideation without any attempt.  The Veteran had reported that during this time, he had been stabbed several times by his stepfather as a possible precipitant, and had been psychiatrically hospitalized shortly thereafter.  The examiner also reemphasized the July 2004 finding that the Veteran was unable to perform his military duties as a result of the bipolar disorder that had existed prior to enlistment and was not considered to have been incurred in or aggravated by his period of service.    

The initial determination is whether a psychiatric disorder was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the United States Court of Appeals for Veterans Claims (Court) indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  In this regard, the Board observes that on entrance examination in June 2003, no pre-existing psychiatric disabilities or complaints concerning psychiatric symptoms were noted.    The presumption of soundness at 38 U.S.C.      § 1111 applies to this claim.  As such, the matter for consideration is whether this presumption has been rebutted. 

The evidence of record clearly and unmistakably shows that a psychiatric disorder was present prior to service.  In this regard, the Board emphasizes that the July 2004 Medical Board evaluation report specifically found that the Veteran's bipolar disorder, most recent episode manic, with mood congruent psychotic features, had existed prior to military service.  In rendering this assessment, the medical personnel in service had considered the Veteran's reported pre-service history as well as the physical examination findings at the time.  Similarly, in determining that the Veteran had a psychiatric disorder that existed prior to service, the May 2013 VA examiner thoroughly reviewed the medical evidence of record and also considered the Veteran's reported pre-service history.  A September 2001 psychological report, which was prepared while the Veteran was in the 12th grade, reflected his reports that he had been psychiatrically hospitalized in 2001.  Finally, the Veteran himself asserted that his acquired psychiatric disorder, which he identified as bipolar disorder, existed prior to service in a November 2010 substantive appeal.  Thus, the Board finds that the contemporaneous July 2004 Medical Board evaluation report and the May 2013 VA opinion show that there is clear and unmistakable evidence that a psychiatric disorder was present prior to service.  

It must now be determined by clear and unmistakable evidence that the preexisting disability was not aggravated by service.  In this case, the medical evidence of record clearly and unmistakably shows that the Veteran's psychiatric disorder did not undergo a permanent worsening beyond normal progression during his active service.  

The Board finds that there is clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disorder did not increase in severity beyond the natural progression of any such condition during service.  The most probative evidence to this determination is the May 2013 VA opinion that there was clear and unmistakable evidence that acquired psychiatric disorder was not aggravated beyond its natural progress by service.   In this regard, and as previously set forth, the May 2013 opinion included a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   Therefore, the Board accords it great probative value.  There is no contrary opinion of record.

The Board notes that the August 2009 VA examiner was "unable to say whether [the Veteran's] depressive symptoms got worse while he was in the service without resorting to speculation."  The Court has offered specific guidance on medical opinions in which examiners indicated that they are unable to render an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court wrote that when a medical examiner concludes that he or she is unable to provide a nexus opinion, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability to render an opinion.  Here, the examiner did not adequately explain his inability to opine on the aggravation question without resort to speculation, and therefore, the Board places no probative value on this opinion.

Overall, the credible lay and medical evidence clearly and unmistakably establishes that the Veteran's acquired psychiatric disorder was not aggravated in service beyond the normal progress of the disorder.   To the extent that the Veteran argues otherwise, the Board places greater probative value on the opinion of the May 2013 VA examiner who has greater expertise and training than the Veteran in evaluating acquired psychiatric disorders.

The Veteran has submitted many statements on his behalf regarding the etiology of his psychiatric disorders.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's very complex psychiatric disorder was incurred or aggravated in service falls outside the realm of common knowledge of a lay person.  While the Veteran can competently report the onset and symptoms of depression, any actual diagnosis of a psychiatric disorder requires objective testing to diagnose as this involves a medically complex matter, and a psychiatric disorder can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, the questions of the nature of any acquired psychiatric disorder that existed at service entrance, or aggravation or etiology of such disability, involve medical subjects concerning internal physical processes that are not immediately observable by persons not trained in the field of medicine.  As such, the questions of the existence of an acquired psychiatric disorder at entrance to service, aggravation, or etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions in this regard are nonprobative evidence.

In short, the Board concludes that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder  existed prior to service and was not aggravated by service.   Consequently, the presumption of soundness has been rebutted and the Veteran's acquired psychiatric disorder pre-existed his military service. Additionally, for the same reasons discussed above, the Board finds that, based on the competent and most probative evidence of record, most significantly the May 2013 opinion, the Veteran's pre-existing acquired psychiatric disorder was not aggravated by his service.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder .  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with psychotic episodes and major depression; generalized anxiety disorder; and schizoaffective disorder; but to exclude PTSD, is denied.  



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


